Citation Nr: 0634591	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of a reduction of evaluation for a service-
connected skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that reduced 
the evaluation for the veteran's service-connected skin 
condition from 30 to 10 percent disabling, effective December 
1, 2004.  


FINDING OF FACT

In a July 2006 communication, the veteran withdrew her appeal 
concerning the propriety of the reduction of the evaluation 
of her service-connected skin condition from 30 to 10 percent 
disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2006).

In September 2005, the veteran submitted a VA Form 9 
perfecting her appeal as to the propriety of the reduction of 
the evaluation for her service-connected skin condition from 
30 to 10 percent disabling, as identified in the July 2005 
statement of the case.  

In a July 2006 written communication, the veteran stated, "I 
respectfully request to withdraw my appeal on this issue.  
Please effect this action as soon as possible."

As the appellant has withdrawn her appeal as to the issue of 
the propriety of the reduction of the evaluation of her 
service-connected skin condition from 30 to 10 percent 
disabling, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  The 
Board therefore has no jurisdiction to review the issue.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning the propriety of the reduction of the 
evaluation for her service-connected skin condition from 30 
to 10 percent disabling is dismissed.







____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


